705 S.E.2d 346 (2010)
STATE
v.
Julie Anne YENCER.
No. 365PA10.
Supreme Court of North Carolina.
November 9, 2010.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
*347 Allen C. Brotherton, Charlotte, for Julie Anne Yencer.
Monica E. Webb, Raleigh, for Trustees of Davidson College.
Thomas R. West, Raleigh, for NC Indep. Colleges & Univ. and NC Assoc. of Campus Law Enforc. Admin.
Edmond W. Caldwell, Jr., Executive Vice President and General Counsel, for N.C. Sheriff's Association, Inc.
Colleen Kochanek, for N.C. Association of Chiefs of Police.
Richard L. Hattendorf, General Counsel, Charlotte, Jeffrey P. Gray, for N.C. State Lodge, Fraternal Order of Police.
The following order has been entered on the motion filed on the 8th of November 2010 by N.C. State Lodge, Fraternal Order of Police for Leave to File Amici Curaie Brief:
"Motion Allowed by order of the Court in conference this the 9th of November 2010."